Maggie McManus was charged with larceny from the house, in that, after entering the dwelling-house of Mrs. Edge, she privately stole therefrom a dress of the value of $20, of the personal goods of Clara Edge. She was found guilty, and moved for a new trial upon the grounds that the verdict was contrary to law and evidence, etc. The motion was overruled, and she •excepted.
Upon the trial there was evidence for the State, that •defendant about eleven o’clock in the day came into the room of Emma Solomon, in the servant’s house on Mrs. Edge’s place, with a dress, and offered to sell it to Emma, saying that Mrs. Edge had given her the dress to sell for her. Emma told her she did not want to buy it. Defendant also offered to sell it to Mollie Maddox who was present, and as Emma started off to market, asked Emma to take the dress to a pawnbroker .and pawn it, which Emma did, getting $2, which she brought back and put in defendant’s bureau drawer. Defendant came out of Mrs. Edge’s house to the servant’s house, bringing the dress with her. A few days afterwards defendant went to the police station and asked a policeman what steps it would be necessary to take to prosecute a woman who had pawned a dress for her and not turned over the money, and asked the policeman to go and arrest Emma Solomon, that she had given Emma a dress to pawn and Emma had not brought her back the money.- She told the policeman she got the *8dress out of the hall of Mrs. Edge’s house, and that Mrs. Edge had given her the dress. The dress was the property of Miss Edge; it was in the house at the time it was alleged to have been taken; it was taken without the consent of Mrs. Edge or Miss Edge; and it was worth $20.
John R. Cooper, by brief, for plaintiff in error.
W. H. Eelton, Jr., solicitor-general, by brief, contra.
No testimony was introduced by the defendant. She stated that she knew nothing about the dress, that she never gave it to Emma Solomon to pawn, and that she never told the policeman anything.